Citation Nr: 1647025	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1983 to September 1987 and in the United States Coast Guard from October 1990 to April 1999.  See the DD Form 214.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In February 2015, the Board remanded the claim, with directives to afford the Veteran a VA examination to determine the etiology of the Veteran's low back disability. 

The Board remanded the claim again in April 2016 for further development.  The matter has been returned to the Board for additional review.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability had its onset in service or is otherwise related to active duty, to include the reported in-service low back strain.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 	 §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (b)(1).  The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in August 2008.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for service connection for a low back disability, including obtaining the Veteran's service treatment records (STRs) and pertinent post-service VA medical treatment records.

Additionally, in accordance with the February 2015 Board remand, the RO afforded the Veteran a VA back examination in June 2015, and obtained an adequate opinion.  During this examination, the Veteran reported that in 2000, he had undergone treatment that included X-rays of his lower back.  As the Veteran identified the existence of additional medical records pertinent to his claim, the Board remanded the claim in April 2016 in order to obtain the medical records for consideration.  In compliance with this remand, the RO sent the Veteran a letter (with a courtesy copy to his representative) requesting that the Veteran provide the names and addresses of any health care providers who provided treatment for his low back disability, to include the previously specified records from 2000.  See the April 2016 VA letter.  The letter indicated that the claim would be decided after 30 days if the Veteran failed to respond.  The Veteran did not respond within the allotted 30 days and the RO issued a supplemental statement of the case (SSOC) in June 2016.  Subsequently, in June 2016, the representative submitted a signed waiver of the 30 day waiting period.  The Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that there was substantial compliance with both the February 2015 and April 2016 Board remands, as the AOJ complied with the remand directives of each remand and satisfied the duty to assist.  The Board acknowledges the representative's November 2016 Appellate Brief, in which he notes that another VA opinion was not obtained.  The Board notes the reference to obtaining a VA opinion in the June 2016 remand; however, this was a typographical error.  The remand was necessary to obtain the medical evidence that the Veteran referenced during his previous June 2015 VA examination.  The June 2015 VA examination is adequate for the Board to make its determination.  Furthermore, because the Veteran has not provided the requested additional medical evidence for consideration, it is not necessary to obtain another VA opinion, as there is no medical evidence that has not already been considered.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain all available evidence necessary to substantiate the Veteran's claim.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 	 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).  After this review, the Board finds that the record is ripe for adjudication of this issue of service connection.  In this regard, the Board finds that VA has fulfilled its duty to assist by obtaining relevant existent records and obtaining adequate examinations.

Merits of the Service Connection Claim

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

When a Veteran has served ninety days or more, certain chronic disabilities such as arthritis may be presumed to have been incurred in or aggravated by service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1133; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (d).

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).  In the instant case, the Veteran has diagnoses that include osteoarthritis/degenerative joint disease of his lower spine.  Therefore, service connection may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology after service.

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, the Veteran has a present disability, diagnosed as lumbosacral strain-resolved and osteoarthritis/degenerative joint disease at his lower spine.  Additionally, there is radiographic evidence of "[m]ild L5-S1 retrolisthesis.  L5-S1 degenerative disc disease.  Lumbar degenerative changes."  Therefore, the first element of service connection is met.  

As to the element of in-service occurrence, the Veteran's STR's show notations of lower back pain.  In March 1997, the Veteran reported severe recurrent back pain on his Coast Guard discharge report of medical history.  Clinical evaluation of "spine and other musculoskeletal" was normal at that time.  In October 1997, the Veteran complained of increase back pain over the previous 24-48 hours from lifting a board engine.  He was diagnosed with a low back strain and treated with rest and medication.  The Veteran was instructed to return if the pain persisted, which he did not.  During his December 1998 separation examination, the Veteran reported recurrent back pain as "lower back depending on activities intermittent in nature, use no med for it."  Clinical evaluation of "spine and other musculoskeletal" was again normal.

Post service treatment records are silent for back pain until a single complaint of low back pain in January 2012.  It was treated with Naproxen.  The examiner noted that there was no imaging for degenerative joint disease.
During the June 2015 VA examination, the Veteran reported that he fell at his civilian job in 2000.  He further reported that he sought treatment and was diagnosed with a bulging disc.  No medical evidence of this injury or treatment is of record.  Based on the Veteran's contentions, the examiner ordered X-rays which showed that the Veteran had lumbosacral degenerative disease and retrolisthesis (a backward movement of a spinal vertebra relative to the vertebra beneath it).
Upon review of the claims file, including the medical records and the Veteran's statements, and examining the Veteran, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner determined that because the Veteran reported that his current low back injury occurred in 2000, the low back disability was not related to service.  He further determined that the Veteran's weight gain of more than 60 pounds over the years would contribute to his premature osteoarthritis/degenerative joint disease of his lower back.  The examiner discussed the Veteran's in-service complaints of back pain and noted that the in-service back pain was diagnosed as a muscular strain (a tissue etiology, not a skeletal injury) which had resolved by the Veteran's December 1998 discharge from service.
The Board assigns the June 2015 VA opinion great probative weight.  The VA examiner examined the Veteran and had the benefit of reviewing the entire claims file, to include the STRs and the post-service treatment records (both VA and non-VA).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner provided an opinion of the symptomatology of the Veteran's current back disability and provided a medical rationale for his opinion.  The Board finds that the VA examination and opinion are adequate.
The determination of a nexus is a medical matter.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran contends that his back disability is related to service, the evidence does not substantiate his claim. 
The evidence does not indicate that symptoms of a low back injury were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).  In this case, the lay and medical evidence of record, to include the Veteran's three in-service complaints, his first post-service complaint in 2012 (13 years after separation from service), his report that his current low back disability is related to his fall in 2000, and his June 2015 evidence of degenerative joint disease of the lower back, does not demonstrate that the Veteran's symptoms of a low back disability have been continuous since separation from service in April 1999.
As there is no evidence that degenerative joint disease of the lumbar spine was manifested in the first post-service year, service connection for a low back disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 	 § 3.102.






							(Continued on the next page)

ORDER

Service connection for a low back disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


